    Case 20-00159-SMT   Doc 29    Filed 07/01/20 Entered 07/01/20 16:23:25   Desc Main
                                  Document Page 1 of 2
The document below is hereby signed.

Signed: July 1, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     BRIAN DEMETRUIS GARDNER,              )     Case No. 20-00159
     SR.,                                  )     (Chapter 7)
                                           )     Not for publication in
                        Debtor.            )     West’s Bankruptcy Reporter.

                MEMORANDUM DECISION AND ORDER DISMISSING CASE

          The debtor has filed most required papers in this case, and

     his response to the trustee’s motion to dismiss suggests excuses

     for not attending the meeting of creditors and for failing to

     file a few documents.1       But in light of 11 U.S.C. § 109(h) the

     case must be dismissed.        On part 5 of his petition, the debtor

     checked a box, with accompanying instructions, indicating:

          I certify that I asked for credit counseling services
          from an approved agency, but was unable to obtain those
          services during the 7 days after I made my request, and
          exigent circumstances merit a 30-day temporary waiver of
          the requirement.

     The accompanying instructions stated:



          1
             The debtor failed to file (1) copies of all payment
     advices or other evidences of payment or a statement that no
     evidence of payment exists using a signed Local Official Form No.
     9; and (2) a statement whether the case was authorized.
Case 20-00159-SMT                                                                  Doc 29   Filed 07/01/20 Entered 07/01/20 16:23:25   Desc Main
                                                                                            Document Page 2 of 2


                              To ask for a 30-day temporary waiver of the requirement,
                              attach a separate sheet explaining what efforts you made
                              to obtain the briefing, why you were unable to obtain it
                              before you filed for bankruptcy, and what exigent
                              circumstances required you to file this case. Your case
                              may be dismissed if the court is dissatisfied with your
                              reasons for not receiving a briefing before you filed for
                              bankruptcy. If the court is satisfied with your reasons,
                              you must still receive a briefing within 30 days after
                              you file. You must file a certificate from the approved
                              agency, along with a copy of the payment plan you
                              developed, if any. If you do not do so, your case may be
                              dismissed.   Any extension of the 30-day deadline is
                              granted only for cause and is limited to a maximum of 15
                              days.

[Emphasis added.]                                                                    The debtor has failed to comply with the

quoted instructions, and is not entitled to a waiver.2                                                                             In turn,

11 U.S.C. § 109(h)(1) provides that the debtor “may not be a

debtor” under the Bankruptcy Code based on his failure to obtain

prepetition credit counseling.                                                                        The case must be dismissed.         It

is thus

                              ORDERED that this case is dismissed without barring the

debtor’s filing a new case.

                                                                                                                [Signed and dated above.]

Copies to: E-recipients; all entities on BNC mailing list.

                              2
        Moreover, it is too late for the debtor to seek a waiver.
The 30th day after filing the petition was April 16, 2020, and
even if that date were extended for the maximum of 15 days,
making the deadline May 1, 2020, that deadline has passed. Under
11 U.S.C. § 109(h)(3)(B), the court cannot extend the deadline.
In addition, this court’s experience is that credit counseling
can be obtained within a very short period of time, and certainly
within seven days of making the request. For that reason, the
court has never granted a temporary 30-day waiver request.
Finally, the debtor points to no exigent circumstances that
required that he file without first obtaining credit counseling.

R:\Common\TeelSM\Judge Temp Docs\Gardner (Brian Demetrius) - Order re MTD_v2.wpd
                                                                                                      2
